Citation Nr: 9909642	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to improved death pension benefits as surviving 
spouse of the veteran based on income.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1947.  He died in March 1996.  This is an appeal 
from a March 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office, Sioux Falls, South Dakota, that 
the appellant was not entitled to improved death pension 
benefits as surviving spouse of the veteran due to excess 
income.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran died in March 1996 at age 74 due to lung 
cancer.  He had been in receipt of disability compensation at 
the 40 percent rate based on several service-connected 
disabilities.  His disability compensation was terminated on 
the last day of the month prior to his death.  

3.  In March 1997 the appellant submitted a claim for 
improved death pension benefits.  She indicated that she was 
in receipt of Social Security benefits of $724.50 per month 
less a deduction for Medicare of $42.50.  She was also in 
receipt of a county Civil Service benefit of $619.87, per 
month.  She indicated that she had annual interest of $49.51.  
She indicated that she was not claiming that the cause of the 
veteran's death was due to his service.  

4.  Later in March 1997 the regional office denied the 
appellant's claim on the basis that her income was excessive 
for entitlement to improved death pension.  She appealed from 
that decision.  

5.  The evidence establishes that the appellant's net 
countable income as of March 1997 was in excess of $5,688.  

CONCLUSION OF LAW

Since the appellant's net countable income is in excess of 
the statutory limit, she is not entitled to improved death 
pension benefits as surviving spouse of the veteran.  
38 U.S.C.A. §§  1503, 1541, 5107 (West 1991); 38 C.F.R. §§  
3.23, 3.271, 3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $5,688 effective in 
December 1996.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23(a).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  

For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  

There will be excluded from a surviving spouse's annual 
income amounts equal to amounts paid by the surviving spouse 
for unreimbursed medical expenses to the extent that such 
amounts exceed 5 percent of the applicable maximum annual 
pension rate for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).  

In this case, as noted previously, the record reflects that 
the veteran's death occurred in March 1996 as a result of 
lung cancer.  He had been in receipt of disability 
compensation at the 40 percent rate based on several service-
connected disabilities.  His disability compensation was 
terminated the last day of the month prior to his death.  

In March 1997 the appellant submitted an application for 
improved death pension benefits as surviving spouse of the 
veteran.  She indicated that she was in receipt of gross 
monthly Social Security benefits of $724.50 per month and 
that the Medicare deduction was $42.51 per month.  She 
indicated that she was in receipt of a county Civil Service 
benefit of $619.87 per month and that she had annual interest 
of $49.50 per month.  Thus, the appellant's gross income was 
more than $16,000 annually.  Thus, her net annual countable 
income after deduction of the applicable portion of the 
expenses for Medicare was well in excess of the maximum 
permitted for entitlement to improved death pension as of 
March 1997.  Under the circumstances, it follows that 
favorable action in connection with the appellant's appeal is 
not in order.  38 U.S.C.A. §§  1503, 1541; 38 C.F.R. §§  
3.23, 3.271, 3.272.

The appellant has maintained that she has worked all of her 
life.  Her income is hers and should not enter into a 
decision as to whether she is entitled to improved death 
pension as the surviving spouse of the veteran.  However, the 
rate of improved death pension is based on the annual 
countable income of the surviving spouse.  Although there are 
a number of exclusions from countable income, such as 
donations from public or private relief or welfare 
organizations, profit from the disposition of real or 
personal property other than in the course of a business and 
amounts in joint accounts in banks acquired by reason of the 
death of the other joint owner, the Social Security benefits, 
county Civil Service benefits and interest received by the 
appellant are not among the excluded items of income, except 
for deduction of the applicable portion of the Medicare 
expenses.  Thus, the appellant's net countable income is 
excessive for entitlement for improved death pension 
benefits.

The appellant has also maintained that she should be 
permitted to receive the sum that the veteran had been 
receiving based on his service-connected disabilities since 
if he had not been injured, he most probably would have been 
a career serviceman with a sizable and livable pension at the 
time of his retirement.  However, the disability compensation 
which the veteran was receiving was a benefit payable to him 
only during his lifetime and that benefit was terminated 
effective the last day of the month prior to his death.  
There is no provision which would permit the ongoing payment 
of a veteran's disability compensation to his surviving 
spouse.  Accordingly, there is no basis for favorable action 
in connection with the appellant's appeal.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to improved death pension benefits as surviving 
spouse of the veteran based on income is not established.  
The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

